After the death of the widow and all the children of the testator, the trust fund was to be divided between the children's children and the legal representatives of such as may have died, giving to the representatives of each child of the testator an equal share. The children of a deceased child of the testator are the "representatives" of the child, within the meaning of the word as here used. The intention is clearly expressed. Upon the happening of the contingency, the division is to be into as many equal parts as there were children of the testator who left children then surviving, and the children of each one of such children of the testator are entitled to one of the parts. As only two of the testator's children left children surviving them, the division should be into two parts, of which Mrs. Curtis, as the sole representative of one child, is entitled to one, and the four Brewer children, as representatives of the other child, together are entitled to the other.
Case discharged.
All concurred. *Page 208